SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2014 Commission File No. 1-31690 TransCanada Corporation (Translation of Registrant's Name into English) 450 – 1 Street S.W., Calgary, Alberta, T2P 5H1, Canada (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-FoForm 40-Fþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Exhibit 99.1 to this report, furnished on Form 6-K, is furnished, not filed, and will not be incorporated by reference into any registration statement filed by the registrant under the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 5, 2014 TRANSCANADA CORPORATION By: /s/ Christine R. Johnston Christine R. Johnston Vice-President and Corporate Secretary EXHIBIT INDEX 99.1 A copy of the registrant’s Report of Voting Results at the Annual Meeting of Shareholders held onMay 2, 2014.
